DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR §1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR §1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR §1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR §1.475 (c).
Restriction is required under 35 U.S.C. §121 and §372.

Species
This application contains the following inventions or groups of inventions (species) which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR §1.499, Applicant is required, in reply to this action, to elect a single species to which the claims must be restricted.
The species are as follows: 
Species A: figures 2 – 11 drawn to a rotatable sealing device;
Species B: figures 12 – 14 drawn to a sleeved insulated retractable sealing device spaced to form a wiring space;
Species C: figures 15 and 16 drawn to a telescoping sealing device and sealing plate adhered to a window frame;
Species D: figures 18 – 21 drawn to a telescoping sealing device with a pair of sliding rails, a pair of sliding grooves, and a positioning member;
Species E: figures 25 – 29 drawn to a telescoping sealing device with a pair of positioning parts and a pair of latching parts
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Even though these species require the technical feature of a window air conditioner comprising: 
a casing comprising a cabinet, an outer peripheral wall of the cabinet including a receiving groove recessed downwards to separate the cabinet into an indoor part and an outdoor part; 
an indoor heat exchanger and an indoor fan arranged in the indoor part; and 
an outdoor heat exchanger and a compressor arranged in the outdoor part.
these technical features are not special technical features as they does not make a contribution over the prior art in view of Chen (CN 206648183).
Chen discloses a window air conditioner (figures 5 – 9) comprising: 
a casing comprising a cabinet, an outer peripheral wall (at (300)) of the cabinet including a receiving groove (at (500)) recessed downwards to separate the cabinet into an indoor part (200) and an outdoor part (300); 
an indoor heat exchanger (fig 8, left portion) and an indoor fan arranged in the indoor part (fig 9); and 
an outdoor heat exchanger and a compressor (fig 8, right portion) arranged in the outdoor part.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, the following claim(s) are generic:  27 and 28.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR §1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR §1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR §1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR §1.17(i).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F Hamilton whose telephone number is (571)270-5726. The examiner can normally be reached M - F: 900 - 1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Frances F. Hamilton/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762